Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 29-41 are all the claims for this application.
2.	Claims 29-41 are all the claims under examination.

Withdrawal of Objections
Specification
3.	The objection to abstract of the disclosure is withdrawn based on Applicants amendment thereto and which brings the abstract into compliance under MPEP 608.01(b).


Withdrawal of Rejections
Claim Rejections - 35 USC § 103
4.	The rejection of Claims 29-31, 33-37, and 39-41 under 35 U.S.C. 103 as being unpatentable over Eisen et al. (Curr. Oncol. Rep. 16:370-376 (2014); IDS of 11/29/19) as evidenced by www.medsafe.govt.nz/Profs/Datasheet/o/opdivoinf.pdf (product data sheet for nivolumab; pp. 1-47; printed 7/5/17; IDS of 11/29/19 is withdrawn.
	Applicants comments in the Response of 6/17/2021 and a review of the data in the specification for the combination therapy to treat breast and colon cancer, in vivo, are found to be greater or improved compared to the administration of each agent administered alone.


	Applicants comments in the Response of 6/17/2021 and a review of the data in the specification for the combination therapy to treat breast and colon cancer, in vivo, are found to be greater or improved compared to the administration of each agent administered alone.

Double Patenting
6.	The rejection of Claims 29-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,314,910 in view of Eisen et al. (Curr. Oncol. Rep. 16:370-376 (2014); IDS of 11/29/19) and Shin et al. (Current Opinion in Immunol. 33:25-35 (2015): available online 1/23/2015)) is withdrawn.
The terminal disclaimer filed on 6/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,314,910 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: the tumor- targeted superantigen 5T4Fab-SEA/E-120 or naptumomab 
in vivo, compared to the administration of the agents alone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Claims 29-41 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643